FILED
                            NOT FOR PUBLICATION                              FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50092

               Plaintiff - Appellee,             D.C. No. 3:10-cr-03652-DMS

  v.
                                                 MEMORANDUM *
JORGE SANCHEZ-RAMIREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jorge Sanchez-Ramirez appeals from the 57-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Sanchez-Ramirez contends that he should have been sentenced to no more

than two years, the statutory maximum stated in 8 U.S.C. § 1326(a). Contrary to

his contention, the statutory maximum in this case is 20 years because of his prior

aggravated felony conviction. See 8 U.S.C. § 1326(b)(2).

      Sanchez-Ramirez next contends that the district court procedurally erred by

failing to explain adequately the sentence imposed and by failing to consider the 18

U.S.C. § 3553(a) sentencing factors. The record reflects that the district court

considered the Sanchez-Ramirez’s arguments and adequately explained its reasons

for imposing a sentence 13 months below the advisory Guidelines range. See

United States v. Carty, 520 F.3d 984, 992, 995 (9th Cir. 2008) (en banc). Further,

in light of the totality of the circumstances and the section 3553(a) sentencing

factors, Sanchez-Ramirez’s sentence is substantively reasonable. See id. at 993.

      Sanchez-Ramirez’s motion for leave to file a pro se supplemental brief is

denied. Because Sanchez-Ramirez is represented by counsel, only counsel may

submit filings. Accordingly, we do not consider the pro se filings received on

October 18, 2011, and December 29, 2011.

      AFFIRMED.




                                          2                                    11-50092